internal_revenue_service number release date index number ---------------------------------------------------------- ------------------- -------------------------------- ----------------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-135032-05 date date legend decedent ----------------------------- date date trust ----------------------- ----------------- ------------------------- ------------------------------------------------------------------------------------------------- this is in response to your representative’s letter dated date and ---------------------------- ---------------------------- ------------------ ------------ ------------------------------- child child date state court dear ---------- subsequent correspondence requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of the proposed construction of a_trust agreement facts decedent’s will provides for a number of specific bequests and further provides that the residue of the estate is to pass to trust pursuant to the terms of the will trust was divided into two shares share a and share b one for the benefit of each of grantor’s children and their children date and date are prior to date the trustee represents that there have been no additions actual or constructive to trust after date decedent executed his last will and testament on date and died on date state law allows for the adjustment of a_trust income_interest to a total return share a is for the benefit child and her children the terms that govern share after child 1’s death the entire unitrust_amount will be paid to child 1’s surviving plr-135032-05 a provide that during child 1’s life child receive sec_2 of the net_income and her children receive of the income the trustee does not have the authority to invade corpus for the benefit of any beneficiary at child 1’s death all the income is payable to child 1’s surviving issue per stirpes if child and all of her issue die before the trust terminates the entire assets of share a are to be added to the assets of share b the terms that govern share b are identical to share a except that share b is to be held for the benefit of child and his children child died on date without issue according to the terms of decedent’s will share a and share b were combined as of child 2’s death unitrust_interest as a result of the enactment of the state statute the trustee and each of the beneficiaries will petition court to grant a modification to provide that until child 1’s death the trustee will pay of a percent unitrust_amount to child and of the unitrust_amount per stirpes to child 1’s then living issue issue per stirpes upon the death of the last surviving income_beneficiary the trustee will distribute all of the remaining assets of the trust as set forth under the terms of decedent’s will rulings requested under state law will not affect the gst tax exempt status of trust under sec_26 b will not be considered a sale exchange or other_disposition of property and will not cause trust or any of the beneficiaries to realize a gain_or_loss for purposes of sec_1001 and will not cause a transfer direct or indirect of property that will be subject_to the gift_tax imposed by sec_2501 ruling taxable_distribution taxable_termination and a direct_skip in this case trust is a gst_trust because it provides for distributions to more than one generation of beneficiaries below the grantor’s generation under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply the trustees have requested rulings that the proposed modification of trust sec_2611 defines the term generation-skipping_transfer to include a sec_2601 imposes a tax on every generation-skipping_transfer sec_26_2601-1 provides rules for determining when a modification plr-135032-05 to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c that relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided for otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides that for purposes of this section a sec_26_2601-1 example illustrates the application of paragraph plr-135032-05 person who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust b in that case grantor a resident of state x established an irrevocable_trust in for the benefit of grantor’s child a and a’s issue under the terms of the trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes in state x amends its income and principal statute to define income as a unitrust_amount of percent of the fair_market_value of the trust assets valued annually for a_trust established prior to the statute provides that the new definition of income will apply only if all the beneficiaries who have an interest in the trust consent to change within two years after the effective date of the statute the statue provides specific procedures to establish the consent of the beneficiaries a and a’s issue consent to the change in the definition of income within the time period and in accordance with the procedures prescribed by the state statute the administration of the trust in accordance with the state statute defining income to be a percent unitrust_amount will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code further under these facts no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes similarly the conclusions in this example would be the same if the beneficiaries’ consent was not required or if the change in administration of the trust occurred because the situs of the trust was changed to state x from a state whose statute does not define income as a unitrust_amount or if the situs was changed to such a state from state x will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification furthermore the proposed modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust see sec_26_2601-1 example accordingly proposed modification under state law will not cause trust to lose its status as exempt from the gst tax ruling in property sec_61 provides that gross_income includes gains derived from dealings in the present case proposed modification of trust in accordance with state law sec_1001 provides that the gain from the sale_or_other_disposition of sec_1_1001-1 of the income_tax regulations provides that except as an exchange of property results in the realization of gain_or_loss under sec_1001 if plr-135032-05 property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interest in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite authority to make the conversion under a state statute is not a sale_or_exchange of a materially different interest by any beneficiary accordingly based on the facts submitted and the representations made and provided the proposed conversion meets the requirements of the applicable_state_statute we conclude that no gain_or_loss will is recognized under sec_61 or sec_1001 by trust or any beneficiary of trust as a result of the proposed modifications ruling sec_2502 provides that the payment of the gift_tax is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift in this case the proposed modification of trust by mere exercise of the trustee's sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2512 provides that where property is transferred for less than except as expressly provided herein no opinion is expressed or implied in this case because the proposed modification of trust does not change the plr-135032-05 sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable interests of the beneficiaries no transfer of property will be deemed to occur see sec_26_2601-1 example accordingly we conclude that the proposed modification of trust under state law will not cause a transfer direct or indirect of property that will be subject_to the gift_tax imposed by sec_2501 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent being sent to the taxpayer’s representative pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer s requesting it sec_6110 the rulings contained in this letter are based upon information and sincerely james f hogan james f hogan senior technician reviewer branch passthroughs special industries enclosure copy for sec_6110 purposes
